Citation Nr: 1418447	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-47 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1970 to March 1974.  The Veteran died in January 2009.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the appellant testified before the undersigned Veterans Law Judge in April 2012, but a transcript of that hearing could not be produced.  The appellant was offered the opportunity for another Board hearing and accepted.  However, the Board has determined that the evidence currently of record is sufficient to establish the appellant's entitlement to the benefit sought on appeal.  Therefore, further delay of the appellate process for the purpose of affording the appellant another hearing would serve no useful purpose.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's appeal.


FINDINGS OF FACT

1.  The Veteran died in January 2009 from gastrointestinal bleeding, due to or as a consequence of esophageal varices and cirrhosis, with hepatitis C as a contributory cause of the Veteran's death.

2.  At the time of his death, the Veteran was not service-connected for any disability.

3.  The Veteran's hepatitis C was etiologically related to active service.
CONCLUSION OF LAW

A disability incurred in or aggravated by active service caused or contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the appellant has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate her claim for service connection for the cause of the Veteran's death.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

II.  General Legal Criteria

Dependency and Indemnity benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2013).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

The Veteran died in January 2009.  A January 2009 certificate of death lists the immediate cause of death as gastrointestinal bleeding, due to or as a consequence of esophageal varices and cirrhosis.  The certificate of death also listed "past hepatitis C" as a significant condition contributing to death, but not related to gastrointestinal bleeding.  

At the time of his death, the Veteran was not service-connected for any disability.

The appellant contends that the Veteran's diagnosed Hepatitis C was due to air gun immunizations during service.   

Private treatment records reveal that in 1987 the Veteran's laboratory reports were strongly suggestive of liver disease, although he was asymptomatic.  A May 1987 treatment report indicates that the Veteran was an occasional imbiber of alcohol but had been abstaining since January of that year.  The Veteran had no toxic exposure, took no medication, and had no contact with anyone with hepatitis.  He also had never had a transfusion and had no foreign travel.  The impression was of abnormal liver function tests, rule out chronic active hepatitis.  

VA treatment records show that during the Veteran's initial evaluation for hepatitis C in August 2002, it was noted that his risk factors for the disease were unexplained.  

In support of her claim, the appellant submitted a February 2009 letter from a private physician who indicated that he had been caring for the Veteran as his gastroenterologist and hepatologist.  This physician opined that the Veteran at least as likely as not contracted hepatitis C from an air gun incident as opposed to other risks, such as intravenous drug use, tattoos, or blood transfusions.

Additionally, the appellant submitted a February 2009 letter from another private physician, who indicated that she had been the Veteran's family physician.  She indicated that the Veteran died of massive gastrointestinal bleeding resulting from esophageal varices, which developed as a consequence of cirrhosis of the liver related to chronic hepatitis C infection.  The physician stated that in her opinion, it is at least as likely as not that the Veteran contracted hepatitis C from air gun injection, given that he had no other risk factors.  The physician indicated that the Veteran had no history of intravenous drug use, had no body tattoos and no other risk factors.  He also had no history of alcohol or drug abuse.  Further, prior to January 2009, he had no history of blood transfusion.

After a careful review of the evidence the Board finds that entitlement to service connection for the cause of the Veteran's death is warranted.  

The Veteran has been diagnosed with hepatitis C since at least August 2002, although he has had abnormal liver function tests suggestive of hepatitis since 1987.  The medical evidence reflects that the Veteran did not have any known risk factors for hepatitis C, other than injection by air gun during service.  Additionally, in February 2009, the Veteran's gastroenterologist and hepatologist opined that the Veteran at least as likely as not contracted hepatitis C from an air gun during service, and his family physician likewise determined that it is at least as likely as not that the Veteran contracted hepatitis C from air gun injection, given that he had no other risk factors.  The Board finds that these physician's opinions express support for the proposition that the Veteran's hepatitis C was related to active service, specifically air gun immunizations therein.  There is no competent evidence specifically to the contrary.  Further, hepatitis C was listed on the certificate of death as a significant condition contributing to the Veteran's death.  In light of the foregoing, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the Veteran's cause of death is established.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


